 



Exhibit 10.1

 

MAXIM GROUP

August 3, 2018

 

STRICTLY CONFIDENTIAL

 

Thomas K. Equels

Hemispherx Biopharma, Inc.

860 N. Orange Avenue, Suite B

Orlando, Florida 32801

 

Dear Mr. Equels:

 

This letter (the “Amendment Agreement”) constitutes an agreement between
Hemispherx Biopharma, Inc. (the “Company”) and Maxim Group LLC (the “Agent”) to
further amend the Equity Distribution Agreement, dated as of July 23, 2012, as
amended on August 5, 2015, between the Company and the Agent (as amended the
first time, the “Agreement”) as follows:

 

Section 1(a)(i) of the Agreement is hereby amended by deleting the following
text previously amended on August 4, 2015:

 

“A registration statement on Form S-3 (File No. 333-182216) (the “First
Registration Statement”) was initially declared effective by the Commission on
July 2, 2012, and, prior to the expiration of such First Registration Statement,
a new registration statement on Form S-3 (File No 333-205228) (the “Second
Registration Statement”) was initially declared effective by the Commission on
August 4, 2015 (such date, the “Effective Date”) (the First Registration
Statement from July 2, 2012 through the Effective Date and the Second
Registration Statement from the Effective Date and thereafter, respectively,
hereinafter referred to as the “registration statement”) is currently effective,
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the “Rules and Regulations”) (collectively called the “Securities
Act”);”

 

and inserting in replacement thereof the following:

 

“A registration statement on Form S-3 (File No. 333-182216) (the “First
Registration Statement”) was initially declared effective by the Commission on
July 2, 2012 and, prior to the expiration of such First Registration Statement,
a new registration statement on Form S-3 (File No 333-205228) (the “Second
Registration Statement”) was declared effective by the Commission on August 4,
2015. Prior to the expiration of such Second Registration Statement, a new
registration statement on Form S-3 (File No 333-226059) (the “Third Registration
Statement”) was declared effective by the Commission on August 3, 2018 (such
date, the “Effective Date”) (the First Registration Statement from July 2, 2012
through August 4, 2015, the Second Registration Statement from August 4, 2015
through the Effective Date and the Third Registration Statement from the
Effective Date and thereafter, collectively hereinafter referred to as the
“registration statement”) is currently effective, under the Securities Act of
1933, as amended, and the rules and regulations thereunder (the “Rules and
Regulations”) (collectively called the “Securities Act”);”.

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by the Agent and the Company, please sign in the space provided below,
whereupon this Amendment Agreement shall constitute a binding amendment to the
Agreement as of the date indicated above.

 

[remainder of page intentionally left blank]

 



 

 

 

  Very truly yours,         MAXIM GROUP LLC         By /s/ Clifford A. Teller  
Name:  Clifford A. Teller   Title: Executive Managing Director

 



Accepted and Agreed:         HEMISPHERX BIOPHARMA, INC.         By: /s/ Thomas
K. Equels   Name: Thomas K. Equels   Title: Chief Executive Officer  



 

   

 



